Citation Nr: 0423164	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed lumbar spine disorder.  

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed cervical spine disorder.  

(The issue of entitlement to a waiver of overpayment of 
pension benefits in the amount of $2,359.00 is addressed in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1957.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2000, it was remanded to the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) for additional development and 
readjudication.  A supplemental statement of the case was 
issued in August 2003, and the case is now ready for further 
appellate review.  

In May 2003, the veteran indicated that he was filing an 
informal claim for the reinstatement of his VA disability 
pension benefits.  This information is directed to the RO for 
such action as is deemed appropriate.  


FINDINGS OF FACT

1.  VA has satisfied the duty to notify the appellant of the 
law and regulations applicable to his claims and the evidence 
necessary to substantiate them, and all evidence necessary 
for review of the issues considered herein on appeal has been 
obtained.

2.  A chronic acquired variously diagnosed lumbar spine 
disorder was not shown in service or for many years 
thereafter, nor was osteoarthritis of the lumbar spine 
disabling to a compensable degree shown within the first 
post-service year.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
variously diagnosed disorder of the lumbar spine which has 
been linked to service or to service-connected on any basis.  

4.  There is credible evidence of an injury to the veteran's 
cervical spine in service.

5.  The probative and competent evidence of record 
establishes that a chronic acquired variously diagnosed 
disorder of the cervical spine cannot satisfactorily be 
dissociated from active service.  


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed lumbar spine 
disorder was not incurred in or aggravated by active service, 
is not proximately due to, the result of, or aggravated by a 
service-connected disability; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2003).

2.  A chronic acquired variously diagnosed cervical spine 
disorder was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  


This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Although the RO had initially denied the veteran's claims on 
the basis that they were not well-grounded, subsequent to the 
enactment of the VCAA, the RO considered the issues herein on 
their merits.  The current standard requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issues considered 
herein on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.


First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
November 1997 claim appeared substantially complete on its 
face.  The veteran has clearly identified the benefits 
sought.  Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
March 1998 rating decision, the October 1998 statement of the 
case, August 1999 supplemental statement of the case, June 
2000 supplemental statement of the case, December 2000 Board 
remand, July 2003 letter from the RO explaining the 
provisions of the VCAA, and August 2003 supplemental 
statement of the case.  

The December 2000 Board remand, July 2003 letter from the RO, 
and the August 2003 supplemental statement of the case 
specifically provided the veteran with notice of the VCAA and 
explained the respective rights and responsibilities under 
the VCAA.  

It was further noted in the foregoing documents that what was 
lacking was evidence supporting a finding that the veteran 
had a current disease or injury of the spine that could be 
related by competent evidence to service.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  



There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the July 2003 letter from the RO, as 
well as the August 2003 supplemental statement of the case, 
the veteran was clearly advised as to which portion of 
evidence is to be provided by him and which portion is to be 
provided by VA.  That requirement of VA has been satisfied, 
and there is no additional evidence that needs to be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It is significant to note that in October 1976, the National 
Personnel Records Center NPRC) certified that all available 
service medical records had been secured.  At least some of 
the veteran's service medical records are available, however, 
including his pre-induction and separation examination 
reports.  In June 1986, the NPRC indicated that no additional 
service medical records were on file, and that the veteran 
had fire related service.  It is clear that the RO has made 
diligent efforts to comply with the procedural protections 
outlined by the CAVC in Dixon v. Derwinski, 3 Vet. App 261 
(1992), for those veterans whose records are unavailable.  

The Board finds that the RO undertook a reasonably exhaustive 
search for the veteran's service medical records and 
personnel records, and that any further efforts are not 
justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.

In the Board's December 2000 remand, the RO was directed to 
secure the veteran's Social Security Administration (SSA) 
medical records.  In April 2002, the SSA contacted the RO and 
stated that the requested medical records could not be sent 
because the veteran had never been entitled to SSA disability 
benefits.  

It is further noted that the veteran was afforded pertinent 
VA examinations in April 2000 and August 2003.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  VA has satisfied its duties 
to inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the veteran was 
provided with initial notice of the provisions of the VCAA 
and its effect on the development of his claim in the 
December 2000 Board remand.  

Following the remand by the Board, he was given additional 
comprehensive notice of the VCAA in the August 2003 letter 
from the RO.  This letter indicated that the veteran had 30 
days to respond.

It is critical to note that over a year has transpired since 
the August 2003 VCAA notice letter.  It is also noteworthy 
that evidence was sought and received following the 
expiration of the 30 day period.  It is further noteworthy 
that there has been no indication of the existence of 
additional pertinent evidence.  



Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over one 
year to respond to that VCAA notice, that evidence has been 
received following the expiration of the 30 day period, and 
that neither the appellant nor his representative have given 
any indication of additional evidence that has not been 
sought regarding the issues considered herein, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, Pub. L. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).  As noted above, there is no deficiency in the 
veteran's case at hand, nor would there be otherwise by 
operation of the new law.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in November 1998.  Thereafter, in the March 1998 
rating decision, the RO denied the claims for service 
connection.  Only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  



On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  


In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The veteran claims that he has cervical and lumbar spine 
disorders which had their origins in service.  Specifically, 
he states that while on patrol in the demilitarized zone in 
Korea in 1956, he fell off of a cliff and hit his back 
against a tree trunk or a pole.  

A pre-induction examination report dated in November 1954 
documents a well healed scar at the left mid lumbar region.  
Clinical evaluation of the spine was found to be normal.  
Service medical records show no evidence of treatment for low 
back complaints.  There is a record of treatment dated in 
June 1955 at a U.S. Army Hospital in Fort Jackson, South 
Carolina, for neck pain.  Clinical evaluation of the spine 
was found to be normal on separation examination.  A well-
healed scar was documented at the left mid lumbar region.  

The veteran underwent a VA examination in October 1959.  
Examination of the musculoskeletal system resulted in no 
abnormal findings.  

The veteran underwent a VA orthopedic evaluation in June 
1991.  Following examination, the diagnoses were cervical and 
upper back myositis; lumbar paravertebral fibromyositis; and 
osteoarthritis of the spine.  

There is of record a letter from a physician, EM (initials) 
MD, dated in July 1998 wherein it was noted that the veteran 
had recalled injuring his dorsal spine and his neck from a 
fall off of a cliff during service in Korea, and thereafter 
having been treated at an Army bunker.  Dr. EM indicated that 
he was treating the veteran for pain at the neck, head, and 
clavicle areas, and for a loss of balance.  Dr. EM opined 
that the veteran's "condition may be related to the trauma 
suffered in Korea."

In 1998, the veteran presented statements from friends who 
claimed that they had known him prior to and following his 
military service.  These statements indicated that he had 
returned from the service with severe back pain.  

The veteran underwent a VA spine examination in April 2000.  
He related that he had been in the military from 1964 to 
1967, and that while he was on duty as a military officer in 
Korea, he injured his neck and back when he slipped and fell.  
Following examination, the pertinent diagnoses were lumbar 
sprain with evidence of motor weakness; and cervical sprain 
with degenerative disc disease at C4-C5, C5-C6, and C6-C7.

Pursuant to the Board's December 2000 remand, the veteran 
underwent VA spine examination in August 2003 for the purpose 
of determining the nature and etiology of any cervical and/or 
lumbar spine disorder(s).  In the report of the examination, 
the examiner specifically noted that the veteran's claims 
file had been reviewed.  The examiner noted his reported 
history of having fallen in Korea in December 1955, injuring 
his neck, back and chest area.  X-rays of the cervical spine 
showed degenerative disc changes at C4-C5, C5-C6, and C6-C7.  
X-rays of the lumbar spine showed normal disc height 
throughout.  There was mild osteophyte formation at the 
inferior and superior endplates of L5 and moderate 
osteophytes present at the endplate of L1 and superior 
endplate of L2.  

Following examination, the examiner provided an assessment in 
which he stated that "according to the veteran's reported 
fall during service in 1955, he could have a ligamentous type 
injury to the cervical spine resulting in arthritic changes 
evident on x-rays and on clinical examination."  

The examiner stated further that although there was some 
evidence of mild arthritic changes on x-ray, he did not feel 
that the veteran's lumbar spine has any functional disability 
and was relatively asymptomatic.  The examiner concluded that 
"according to the veteran's story," he felt that "it is at 
least as likely as not that the veteran's neck disorder 
occurred following a possible ligamentous injury from the 
fall in 1955."  The examiner stated that he did not feel 
that any arthritic changes would be manifested on x-ray 
within one year of the veteran's discharge from service in 
1957, as these changes tend to develop over many years.  The 
examiner opined further that he felt that the veteran's "low 
back minimal symptoms are less likely than not in relation to 
his fall as he did not receive any treatment over the last 40 
years for his low back and he has only received treatment for 
his neck and shoulder pain."


Analysis

Lumbar Spine Disorder

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed lumbar spine disability.  

Although the most recent VA spinal examination report 
minimized the functional impairment resulting from the 
veteran's lumbar spine disability, it must be concluded that 
the veteran has such a disability, variously diagnosed over 
the years as lumbar paravertebral fibromyositis; lumbar 
sprain with motor impairment; and mild arthritic changes, 
characterized as mild to moderate osteophyte formations.  The 
Board finds for the current existence of the claimed lumbar 
spine disability, including degenerative arthritis.  The 
Hickson element (1) has therefore been satisfied as to this 
disability.  

With respect to Hickson element (2), although there was noted 
to have been a scar at the right lumbar region that pre-
existed service, there was no record of complaints, findings, 
or treatment during active service pertaining to the 
veteran's lumbar spine.  

Notwithstanding the lack of evidence of a lumbar spine injury 
or disease during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The 
question then is whether the evidence is at least in 
equipoise as to whether the veteran has a lumbar spine 
disorder that is related to service.  

The veteran himself has theorized that his lumbar spine 
disorder is directly the result of an injury that he received 
from a fall off of a cliff in service.  He has submitted 
statements from his friends supporting such a conclusion.  
With respect to any medical conjectures that could be made on 
his part, neither the veteran nor his friends have been shown 
to possess the medical background required to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of possible supporting medical authority from 
those who do have the requisite medical background, the 
evidence includes a statement offered by Dr. EM indicating 
that the veteran's condition "may be related to the trauma 
suffered in Korea."

While this statement is probative of the question of etiology 
of the veteran's lumbar spine disorder, its probative and 
supportive value is weakened significantly by two factors.  
First it was apparently based upon the history provided to 
Dr. EM by the veteran, himself.  There is no indication that 
Dr. EM had the benefit of a review of the veteran's medical 
records in general, or his service medical records in 
particular.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Secondly, and perhaps more significantly, is the choice of 
words offered by Dr. EM.  His words are intrinsically 
speculative, as evidenced by the use of the phrase "may be 
related."  This phrase offers just as much doubt as support 
for the proposition of a relationship between the veteran's 
lumbar spine disorder and service.  [In Bloom v. West, 12 
Vet. App. 185 (1999), the CAVC held that a physician's 
opinion that the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"].  In essence, although Dr. EM's 
statement brings into focus the possibility of such a 
relationship, it cannot be deemed supportive.  The Board find 
his opinion to be speculative at best.  

On the other hand, the medical evidence against the veteran's 
claim consists of the remainder of the medical evidence 
pertinent to his lumbar spine, including the report of the VA 
orthopedic examiner who examined the veteran in August 2003 
for the purpose of making a determination as to etiology.  

Although minimally disabling, current lumbar pathology was 
found in that examination.  More pertinent to the question of 
the etiology of that disorder, however, the examiner refuted 
the veteran's reported history that his lumbar symptoms began 
in service.  



This refutation was expressly based upon the examiner's 
review of the veteran's claims file, including his service 
medical records.  In the context of that review of the 
record, the examiner provided reasons and bases for his 
opinion.  As such, this medical evidence is deemed highly 
probative.  

The examiner concluded that the veteran's low back minimal 
symptoms were less likely than not related to his fall in 
service.  These symptoms had been attributed in the report to 
the mild arthritic changes in the lumbar spine that had shown 
on x-ray.  Taken in conjunction with an overview of the 
claims folder, the evidence against the veteran's claim 
becomes overwhelming.  The medical evidence as a whole 
demonstrates that a lumbar spine disorder was not objectively 
noted for almost 40 years after service.  

Finally, it is noted that service connection for arthritis 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Consequently, the presence 
of mild to moderate degenerative arthritis in the form of 
osteophyte formations in the lumbar spine, begs the question 
of whether the veteran's claim can be granted on a 
presumptive basis.  

The initial documentation of degenerative arthritis in the 
record was in the 1991 VA examination report that noted 
osteoarthritis of the spine.  Assuming for purposes of 
analysis that this was contemporaneously verified by x-ray 
study, this still was considerably more than one year after 
the veteran's 1956 separation from service.  As such, service 
connection for arthritis of the lumbar spine cannot be 
granted on a presumptive basis.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's lumbar spine disorder, including arthritic changes, 
was related to service.  The veteran's claim must be denied 
on that basis.  


As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed lumbar spine disorder must be 
denied.


Cervical Spine Disorder

The veteran has also asserted that his cervical spine 
disorder is related to the fall from the cliff that he 
experienced in Korea in 1955 or 1956.  Although he has not 
been consistent as to the exact date or year of the incident 
in service, there has been presented no evidence that 
contradicts his assertions, and as such, he is deemed 
credible in making them.  

The Board notes that he is competent to report that he had an 
injury to his back in service because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

It is equally important to note that the service medical 
records do document an injury to the cervical spine, although 
not at the time or place of the injury that the veteran 
alleges caused his current disorder.  As noted above, there 
is a record of treatment for neck pain in June 1955 at Fort 
Jackson, South Carolina.   

The question for consideration is whether the veteran 
sustained a cervical spine injury in service that resulted in 
a current disorder.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's cervical spine, and 
that the veteran has a current disorder of the cervical 
spine, characterized as cervical myocitis, and cervical 
sprain with degenerative disc disease at C4-C5, C5-C6, and 
C6-C7.  Hickson elements (1) and (2) are accordingly met.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence is in equipoise as to the 
question of whether the current variously diagnosed cervical 
spine disorder is etiologically related to an in-service 
injury.  The VA examiner who examined the veteran in August 
2003 for the purpose of determining the etiology of the 
claimed disorders did assert that it was at least as likely 
as not that there was a relationship between the variously 
diagnosed cervical spine disorder and his claimed injury in 
service.  On the one hand, the examiner prefaced his opinion 
as being "according to the [veteran's] story," a condition 
which would tend to make the opinion less probative.  Also 
weighing against the claim is the fact that the initial 
documentation of a cervical spine disorder was in 1991, 
almost 40 years following service.  

On the other hand, however, the examiner did review the 
claims folder and did provide reasons and bases for the 
opinion that were not solely based upon the veteran's 
recollections.  Pursuant to 38 U.S.C.A. § 5107, where, after 
review of all the evidence, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See also 38 C.F.R. § 3.102.  As to 
this issue, the Board finds that there is an approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has a cervical spine disorder that is 
related to the in-service injury.  Thus, the Board concludes 
that the claim for service connection for a cervical spine is 
supported by the evidentiary record thereby warranting 
entitlement to a grant of service connection.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed lumbar spine disorder is denied.

Entitlement to service connection for a chronic acquired 
variously diagnosed cervical spine disorder is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



